        CASE 0:20-cv-01929-SRN-HB Doc. 134 Filed 02/08/21 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 BROCK FREDIN,
                                                 Case No. 20-CV-01929
                      Plaintiff,

        --against--
                                                 PLAINTIFF’S MEMORANDUM IN
 JAMIE KREIL,                                    SUPPORT OF UNSEALING AND
                                                 OBJECTION TO THE JANUARY 11,
                                                 2021 ORDER FOR PERMANENT
                      Defendant.                 SEALING




       Plaintiff Brock Fredin (“Plaintiff”), proceeding pro se, hereby submits this

memorandum of law in support of unsealing document numbers 19, 23, 34, 55, 55-1, 55-

2, 61-1 and objection to the Court’s January 11, 2021 Order to seal.

                            PRELIMINARY STATEMENT

       Plaintiff is wondering when all fifty (50) states repealed the First Amendment to

accommodate Anne M. Lockner’s request to seal public documents. The Court’s unilateral

efforts to violate its oath to the Constitution and violate the First Amendment is depraved

and evil. The Court has dismissed human rights. Instead, it seeks to silence exposure of

violence. To call the Court’s actions evil would be a total understatement. What the Court,

Middlecamp and Miller Defendants, Defendant, Anne M. Lockner, and K. Jon Breyer, are

doing is wrong, pathetic, cowardly, and evil.

                                   LEGAL STANDARD



                                             1
           CASE 0:20-cv-01929-SRN-HB Doc. 134 Filed 02/08/21 Page 2 of 6




       Fed. R. Civ. P. 5.2(d) states “[t]he court may order that a filing be made under seal

without redaction. The court may later unseal the filing order the person who made the

filing to file a redacted version of the public record.”

                                       ARGUMENT

       As described below, the documents are a matter of public record. Second, Ms.

Lockner fails to identify statements with specificity entitling her relief to seal. Third, the

statements contained in the websites or videos filed by Ms. Lockner do not contain highly

confidential information. Fourth, the Court failed to provide Plaintiff enough time to

respond.

I.     Matter of Public Record

       Ms. Lockner filed a January 8, 2021 motion requesting that a number of recent

documents be sealed.         [Dock No. 111.]          As further proof of Ms. Lockner’s

misrepresentations, she filed the motion claiming it was joint. The motion was never joint.

Plaintiff never agreed or consented to documents being filed under seal. Instead, she likely

meant it was a “joint” motion in furtherance of her conspiracy with the Court (where both

were or are partners at Robins Kaplan) to obtain relief on her personal behalf.

       The documents in question are a matter of public record. Ms. Lockner fails

to identify what content is not already public. [Fredin v. Kreil, Dock. No. 55, 61.]

There is a “common-law right of access to judicial records.” Kruszka v. Novartis

Pharm. Corp., 28 F. Supp. 3d 920, 942 (D. Minn. 2014) (quoting Webster Groves

Sch. Dist. v. Pulitzer Publ'g Co., 898 F.2d 1371, 1376 (8th Cir.1990)); Arctic Cat,

                                               2
         CASE 0:20-cv-01929-SRN-HB Doc. 134 Filed 02/08/21 Page 3 of 6




Inc. v. Sabertooth Motor Grp., LLC, Case No. 13-146 (JRT/JSM) (D. Minn. Aug. 1,

2016) (unsealing records).

II.    Ms. Lockner Fails to Identify Any Content With Specificity That Violates the
       First Amendment Entitling Relief to Seal Records

       In her motion, Ms. Lockner makes a far-fetched claim that Defendant Kreil is

issuing requests to seal documents. That is utter nonsense. Defendant Kreil is not making

any decisions in this case. Moreover, she is unable to know what legal issues to plead.

Obviously, Ms. Lockner, Robins Kaplan, and the Court is misusing Ms. Lockner to silence

exposure of its misconduct. More specifically, Ms. Lockner submits vague responses.

[Fredin v. Kreil, Dock. No. 111 ¶ 2-4.]           The content in question does not identify

Defendants, use any identifying information, and most importantly, was not used to

“harass” or “intimidate” Defendant. Id. Ms. Lockner fails to provide any case law that

entitles her relief to seal for allegations of harassment. More importantly, Ms. Lockner’s

motion fails to identify any statements within the websites or videos that rise to this level.

Specifically, the website “documents are completely lacking in factual allegations or

circumstances relating to any alleged [condition] that would necessitate the "good cause"

necessary for a finding that it could be filed under seal in this Court.” Mello v. Unum

Corp., No. 4:13CV2543 NCC, at *8 (E.D. Mo. Feb. 4, 2014)

       On the contrary, Defendant and her conspirators have harassed Plaintiff for years

and seek to silence any rebuttal. Most sickeningly, Ms. Lockner seeks to use the case to

seek relief on her own behalf where she says that content was used to “intimidate counsel”.

Id. Why are Defendants harassing and issuing physical and sexual assault threats lodged

                                              3
         CASE 0:20-cv-01929-SRN-HB Doc. 134 Filed 02/08/21 Page 4 of 6




at Plaintiff? Why are they attacking Plaintiff’s attorneys in the City Pages to prevent

Plaintiff from ever retaining counsel? Plaintiff is stunned the Court has not sanctioned

Middlecamp or Miller Defendants for their continued threats directed at Plaintiff and non-

stop Twitter, tabloid, or other campaigns based on their self-admitted “unique false

information” and attempts to “fabricate”. Letica Corp. v. Sweetheart Cup Co., 790 F. Supp.

702 (E.D. Mich. 1992) (holding that courts have required greater specificity in pleading

where case implicates conduct prima facie protected by First Amendment)

III.   Highly Confidential Information

       In her motion, Ms. Lockner submits documents containing statements that are not

“highly confidential information.” Hammer v. Sam's E., Inc., No. 12-cv-2618-CM (D.

Kan. Nov. 27, 2012) (denying motion to seal because statements were not highly

confidential.) Specifically, the statements do not contain anything that warranted seal even

under local rules including social security numbers, bank accounts, or credit card numbers.

(See Local Rule 9.1; 5.5.)

IV.    Plaintiff Was Not Given Enough Time to Respond

       Ms. Lockner filed her motion on January 8, 2021. [Dock No. 111.] The Court

issued an Order on January 11, 2021. [Dock No. 113.] Local Rule 7.1 (b) provides

Plaintiff seven (7) days to respond before issuance of an order. Plaintiff was not given the

requisite period before issuance of an order. The Court is disregarding its own rules to

prejudice Plaintiff.

                                     CONCLUSION


                                             4
        CASE 0:20-cv-01929-SRN-HB Doc. 134 Filed 02/08/21 Page 5 of 6




       For the reasons set forth above, Plaintiff respectfully requests that Ms. Lockner’s

request that documents be sealed in this case be denied in its entirety.


Dated: February 8, 2021
Saint Croix Co., WI




                                                         s/ Brock Fredin
                                                         Brock Fredin
                                                         Saint Croix Co., WI 54002
                                                         (612) 424-5512 (tel.)
                                                         brockfredinlegal@icloud.com
                                                         Plaintiff, Pro Se




                                              5
        CASE 0:20-cv-01929-SRN-HB Doc. 134 Filed 02/08/21 Page 6 of 6




                           CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on February 8, 2021, I filed the foregoing with the Clerk

of Court through the CM/ECF system which will automatically send electronic mail

notification of such filing to the CM/ECF registered participants as identified on the

Electronic                    Mail                    Notice                      List:

Anne M. Lockner

Dated: February 8, 2021
Saint Croix Co., WI




                                                    s/ Brock Fredin
                                                    Brock Fredin
                                                    Saint Croix Co., WI 54002
                                                    (612) 424-5512 (tel.)
                                                    brockfredinlegal@icloud.com
                                                    Plaintiff, Pro Se




                                          6
